TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00148-CV


TXU Generation Company, L.P.; TXU Portfolio Management Company, L.P.;

Oncor Electric Delivery Company; Coalition of Wholesale Electric
Market Participants; Occidental Chemical Corporation;
and Occidental Permian, Ltd.; et al., Appellants


v.


Public Utility Commission of Texas and CenterPoint Energy,

Incorporated, Appellees




DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS



O R D E R


	The Office of Public Utility Counsel, one of multiple appellants in this direct appeal,
has filed an unopposed motion with this Court requesting permission to withdraw as an appellant
from this cause.  We grant the motion. (1)  The Office of Public Utility Counsel will no longer appear
as an appellant in this cause.  The appellants in cause 03-04-00148-CV now are:  TXU Generation
Company, L.P.; TXU Portfolio Management Company, L.P.; Oncor Electric Delivery Company;
Coalition of Wholesale Electric Market Participants; Occidental Chemical Corporation; Occidental
Permian, Ltd.; Occidental Power Marketing, L.P.; Occidental Power Services, Inc.; Oxy Vinyls, L.P;
Ingleside Cogeneration, L.P.; and Coral Power, L.L.C.  Appellees continue to be the Public Utility
Commission of Texas and CenterPoint Energy, Inc.
	It is ordered May 27, 2004.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith

Do Not Publish
1.        The Office of Public Utility Counsel filed an original motion to withdraw and an amended
motion to withdraw.  We grant the amended motion, and dismiss the original motion.